DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1-6, 17, and 21-24 and canceled claim 7. Claims 1-6, 17, and 21-24 are pending.
The amendments to the claims have overcome the 112(b) rejections of record.
The amendments to the claims have necessitated new prior art rejections over the prior art previously relied upon. See 103 rejections below for details. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/25/2022, with respect to the objection to the specification are acknowledged.
Applicant has stated that no objection to the specification was made in body of the Office Action, and has requested clarification as to what is required regarding the specification.
Examiner notes that the contents of the section titled “specification” in the previous Office Action were intended as an objection, as Applicant’s specification lacks many relevant section headings. Examiner has expanded upon the “specification” section to clarify that the section is directed to an objection, as well as to what aspects of Applicant’s specification in particular are objected to. See “specification” section below for details.  

Applicant’s arguments, see Remarks, filed 1/25/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. The 112(b) rejections have been withdrawn.

Applicant’s arguments, see Remarks, filed 1/25/2022, with respect to the 102 rejections over Tucker have been fully considered and are persuasive.  
Applicant has argued that Tucker fails to teach or suggest all of the limitations of independent claim 1 as amended. Therefore, the rejection has been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 103 over Tucker in view of newly cited reference Nuutinen (“Medicinal properties of terpenes found in Cannabis sativa and Humulus lupulus”). See 103 rejections below for details.

Applicant’s arguments, see Remarks, filed 1/25/2022, with respect to the 103 rejections over primary reference Tucker have been fully considered, but they are not persuasive.  
Applicant has argued that Tucker fails to teach or suggest a method “to specifically enrich THC”. Examiner respectfully disagrees.
As Applicant has acknowledged the distillate obtained in the method of Tucker contains THC. Specifically, the distillate 110 in Tucker is one comprised of Cannabinoids, such as THC, which have been separated by distillation from other components of a THC extract, i.e. a cannabis oil 108 (Column 1 Line 50-Column 2 Line 56, Column 5 Line 30-Column 6 Line 17, Column 8 Lines 4-31). Thus, said distillate is necessarily “enriched” in cannabinoids, including but not limited to THC, relative to the THC extract (cannabis oil) 108.

Applicant does not explicitly make the argument that Tucker fails to teach or suggest carrying out the short path vacuum distillation at a pressure of 0.001 to 1 mbar and a temperature of 150-230 °C. However, such an argument is implied in Applicant’s response. Examiner respectfully disagrees with such a position.
The claimed temperature and pressure ranges lie within the ranges taught by Tucker. Furthermore, temperature and pressure are well understood to be result effective variables in distillation processes, and the teachings of Tucker provide sufficient motivation to operate the short path distillation 
In view of the above, Examiner maintains that Tucker, suggests carrying out the short path vacuum distillation at a pressure of 0.001 to 1 mbar and a temperature of 150-230 °C.

Applicant’s arguments, see Remarks, filed 1/25/2022, with respect to the 103 rejections over primary reference Fernandez Cid in view of secondary reference Tucker have been fully considered, but they are not persuasive.  
	Applicant has argued that the combination of Fernandez Cid and Tucker fails to teach or suggest all of the limitations of independent claim 1 as amended. More specifically, Applicant has argued that Neither Fernandez Cid nor Tucker teach or suggest a method of obtaining a THC enriched extract by short path distillation under the recited conditions. Examiner respectfully disagrees.
	The combination of Fernandez Cid and Tucker suggest the method of claim 1 as detailed in the 103 rejections below. See 103 rejections below for details.

	Applicant has argued that the dependent claims are allowable over the combination of Fernandez Cid and Tucker for the same alleged reasons as independent claim 1. However, as discussed above and in the 103 rejections below, claim 1 is not allowable over the combination of Fernandez Cid and Tucker as alleged. Therefore, this argument is moot. 

	Applicant has argued that Andrzej fails to cure the alleged deficiencies of Fernandez Cid and Tucker. However, as discussed above and detailed in the 103 rejections below the combination of Fernandez Cid and Tucker is not deficient as alleged. Therefore, this argument is moot.

Applicant has argued that Fuenzalida fails to cure the alleged deficiencies of Fernandez Cid and Tucker. However, as discussed above and detailed in the 103 rejections below the combination of Fernandez Cid and Tucker is not deficient as alleged. Therefore, this argument is moot.  



Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

Applicant’s specification is objected to as lacking many of the headings which should be included. 
In particular, Applicant’s specification lacks the following headings:
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
To overcome this objection, Applicant should amend the specification to include these headings. 


	The following are new rejections necessitated by amendment and made over the prior art previously relied upon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 9,649,349), hereafter referred to as Tucker, in view of Nuutinen (“Medicinal properties of terpenes found in Cannabis sativa and Humulus lupulus”).
With regard to claim 1: Tucker teaches a method extracting cannabinoids from a cannabis extract (cannabis oil) 108, the method comprising performing a step of distillation 109 on the cannabis extract 108 to obtain a tetrahydrocannabinol-enriched extract (cannabinoid distillate) 110, wherein the distillation may be vacuum short path distillation (Figures 1, 8 and 9, abstract, Column 1 Line 50-Column 2 Line 56, Column 5 Line 30-Column 6 Line 17, Column 8 Lines 4-31).
The short path vacuum distillation 109 may be carried out at a vacuum under 5 torr (~6.66 mbar) and a temperature ranging from 140 °C-230 °C (Column 2 Lines 48-57, Column 5 Lines 47-68).
Tucker does not explicitly teach that the pressure is in the range of 0.001 to 1 mbar. 
However, the teachings of Tucker clearly indicate that pressure is a result effective variable in the short-path vacuum distillation. Specifically, Tucker teaches that the performing the distillation a vacuum pressure under 5 torr allows for the distillation to be carried out at significantly lower temperatures than would be possible without a vacuum, i.e. temperatures of 140-230 °C under a vacuum as opposed to temperatures of 370-440 °C without a vacuum (Column 2 Lines 48-57, Column 5 Lines 47-68). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tucker by performing the short-path vacuum distillation at a pressure in the range of 0.001 to 1 mbar, in order to carry out the short-path vacuum distillation with predictable success in accordance with the suggestions of Tucker. 
Modified Tucker does not explicitly teach that the distillation temperature is in the range of 150 °C-230 °C. However, Tucker explicitly claims an embodiment wherein the distillation is carried out at temperature between 157 °C and 230 °C to yield cannabinoid distillates (Claim 9). Said distillation temperature range of between 157 °C and 230 °C lies entirely within the claimed range of 150-230 °C. Claim 9’s dependent, claim 10, which discusses distillation at a lower temperature to obtain “a first condensed vapor to yield terpene distillates” suggests that any such lower temperature distillation is, or at least may be, carried out separately from the distillation of claim 9, i.e. that which is carried out at temperatures between 157 °C and 230 °C.  Thus, it is Examiner’s position that Tucker includes at least some embodiments which anticipate Applicant’s temperature range.
Regardless, the teachings of Tucker clearly indicate that distillation temperature is a result effective variable in the distillation of the cannabis extract (cannabis oil). In particular, Tucker teaches that cannabinoid distillates may be obtained at temperatures between 157 °C and 230 °C, whereas distillation temperatures between 140 and 157 will yield terpene distillates as well (Column 2 Lines 48-57).  Thus, Tucker’s teachings clearly indicate that distillation temperature is a result effective variable and that distillation temperatures between 157 °C and 230 °C are ideal for obtaining a cannabinoid rich distillate. A person having ordinary skill in the art would recognize that obtaining a cannabinoid enriched, but terpene deficient, distillate product would be considered advantageous in at least some instances. Indeed, anyone who possessing an elementary knowledge of cannabis will recognize that most people having an interest in cannabis are so interested, not for the terpenes, but rather for the cannabinoids, namely the THC and CBD.
may for example add flavor to the cannabinoid concentrate or enhance the effects of the concentrate,” (Column 2 Lines 1-3; emphasis added). This is hardly a confident statement of fact by Tucker.
Regarding the notion that terpenes enhance the effects of the cannabinoid concentrate, Tucker offers little explanation as to the mechanism by which terpenes enhance the effects of the cannabinoids, nor does Tucker explain the nature of the alleged enchantment. Furthermore, Tucker presents no objective evidence in support of this allegation. Because Tucker offers little in the way of evidence or explanation, a person having ordinary skill in the art would not necessarily take Tucker’s allegation that terpenes enhance the effects of the cannabinoid concentrate at face value.
Furthermore, a review of scientific literature suggests that there is reason to doubt terpenes enhance the effect of cannabinoids. Nuutinen offers a review of the medicinal properties of terpenes found in plans such as cannabis and hops (abstract). Regarding the interaction between terpenes and cannabinoids, Nuutinen offers the following remarks: 
“It is claimed that terpenes, together with THC or CBD, evoke a so-called ‘entourage effect’, which means that the terpenes could have synergistic actions with these cannabinoids [10]. Especially, myrcene is claimed to induce strong synergistic sedative/immobilizing action with THC – or ‘cough lock’ as recreational cannabis users refer to it. However, this review did not found any support for this or for the ‘entourage hypothesis’ in general. Thus, it may also possible that minor cannabinoids explains the most of different subjective effects. Especially, CBD is known to antagonize psychotomimetic action of THC among its other properties in its own right [415]. In addition, there are several other cannabinoids with distinct physiological effects. Cannabinoids; cannabinol (CBN), cannabigerol (CBG), cannabichromene (CBC), Δ9-tetrahydrocannabivarin (Δ9-THCV), cannabivarin (CBV) and cannabidivarin (CBDV) among other less abundant cannabinoids has been shown to act – not only on the classical cannabinoid receptors, CB1 and CB2 – but also on other receptors like PPARγ, 5HT3A, A1A adenosine receptor, α2 adrenergic and on a variety of TRP channels and the non-

In view of the forgoing teachings by Nuutinen, it is clear that a person having ordinary skill in the art would be justified in considering the terpene concentration of the cannabinoid concentrate unimportant with regard to the effectiveness thereof, despite Tucker’s allegations to the contrary. 
Regarding the notion that terpenes add flavor to the cannabinoid concentrate, Examiner does not doubt that terpene content will add flavor. However, Examiner contends that in the context of cannabinoid use, many people will not care. It is widely accepted that cheap, mass produced American light beer, such as Bud Light, is inferior in terms of flavor compared to most, if not all, American craft beers. Yet, despite the widespread dissemination of craft beer, light beers retain their popularity. This is partially because many people drink beer, not for the taste, but solely for the purpose of getting drunk. A person having ordinary skill in the art would recognize that many people would approach cannabinoid use with a similar attitude, i.e. many people seeking to use cannabinoids are doing so just to get high with little concern for their chosen cannabinoid delivery method. Thus, a person having ordinary skill in the art would be justified in considering the flavor benefits of terpenes to be unimportant.
The method of Tucker clearly devotes a great deal of effort to making a terpene enriched cannabinoid extract (For example, see the disclosure of columns 1 and 2). Thus, a person having 
In view of the forgoing considerations, a person having ordinary skill in the art would have a reasonable expectation that an effective and marketable cannabinoid extract could be easily obtained by distilling the cannabis extract under operating conditions suitable to obtain only a cannabinoid enriched distillate, i.e. temperatures between 157 °C and 230 °C.
In the event that the claimed distillation temperature range is not anticipated by Tucker, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tucker by optimizing the distillation to operate at a temperature of 157 °C to 230 °C, in order to obtain an effective cannabinoid enriched product by a method made easier than that of base Tucker by virtue of the step(s) for obtaining terpene distillate being disregarded.
With regard to claim 2: The short path vacuum distillation 109 is performed using a short path evaporator, i.e. the device depicted in Figure 8 (Tucker: Figures 1, 8 and 9, Column 1 Line 50-Column 2 Line 56, Column 5 Line 47-Column 6 Line 17, Column 8 Lines 4-31).

  Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Cid et al. (US 2015/0126754), hereafter referred to as Fernandez Cid, in view of Tucker.
	With regard to claim 1: Fernandez Cid teaches a method for extracting tetrahydrocannabinol (THC) from a cannabis extract (crude solvent extract) (Abstract, paragraphs [0001] and [0035]-[0040]), the method comprising performing at least two steps (steps (b) and (d)) of thin film distillation, i.e. thin film evaporation, to obtain a tetrahydrocannabinol-enriched extract (paragraphs [0035]-[0040]), wherein the thin film distillation (thin film evaporation in steps (b) and (d)) may be a short path wiped film distillation, i.e. carried out in a short path wiped film evaporator (paragraph [0040] and [0047]-[0049]).
	Fernandez Cid does not explicitly teach that the short path distillation is a vacuum short path distillation.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Fernandez Cid in view of Tucker by performing the short path distillations at vacuum pressures, i.e. as short path vacuum distillations, in order to allow said distillations to be carried out at lower temperatures. 
	Modified Fernandez Cid is silent to the short-path vacuum distillation being carried out at a pressure of 0.001 to 1 mbar. 
However, the teachings of Tucker clearly indicate that pressure is a result effective variable in the short-path vacuum distillation. Specifically, Tucker teaches that the performing the distillation a vacuum pressure under 5 torr allows for the distillation to be carried out at significantly lower temperatures than would be possible without a vacuum, i.e. temperatures of 140-230 °C under a vacuum as opposed to temperatures of 370-440 °C without a vacuum (Column 2 Lines 48-57, Column 5 Lines 47-68). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
Furthermore, the claimed range of 0.001 to 1 mbar lies entirely within the taught range of under 5 torr (~6.66 mbar). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Fernandez Cid in view of Tucker by performing the short-path vacuum distillations at a 
Modified Fernandez Cid is silent to the short-path vacuum distillation being carried out at a temperature in the range of 150-230 °C.
The teachings of Tucker clearly indicate that distillation temperature is a result effective variable in the distillation of the cannabis extract (cannabis oil). In particular, Tucker teaches that cannabinoid distillates may be obtained at temperatures between 157 °C and 230 °C, whereas distillation temperatures between 140 and 157 will yield terpene distillates as well (Column 2 Lines 48-57). Thus, Tucker’s teachings clearly indicate that distillation temperature is a result effective variable and that distillation temperatures between 157 °C and 230 °C are ideal for obtaining a cannabinoid rich distillate. A person having ordinary skill in the art would recognize this temperature range as ideal for the distillation of Fernandez Cid, as Fernandez Cid is concerned with obtaining a THC isolate (Fernandez Cid: paragraphs [0035]-[0040]). Note: THC is a cannabinoid.	Furthermore, the range of between 157 °C and 230 °C for obtaining cannabinoid distillates lies entirely within and is nearly identical to the claimed range of 150-230 °C. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Fernandez Cid in view of Tucker by performing the short-path vacuum distillations at a temperature in the range of 150-230 °C, i.e. 157-230 °C, in order to carry out the short-path vacuum distillations so as to obtain cannabinoid, i.e. THC, enriched distillates therefrom.
With regard to claim 2: In modified Fernandez Cid, the short path vacuum distillations are performed using a short-path evaporator, i.e. a short path wiped film evaporator (Fernandez Cid: paragraph [0047]).
With regard to claim 6: In modified Fernandez Cid, the first short-path vacuum distillation (that of step b) is performed on a first primary extract (crude solvent extract) having 20-90 wt% THC (Fernandez Cid: paragraphs [0035]-[0037]). 

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Cid in view of Tucker, as applied to claims 1 and 2 above, and further in view of Andrzej et al. (“Distillation: Operation and Applications”), hereafter referred to as Andrzej.
With regard to claims 3 and 17: Modified Fernandez Cid does not explicitly teach that the length of the short path between the evaporator wall and the condenser is between 0.5 and 10 cm.
However, it is well known in the art that the path between the evaporator and the condenser in short path evaporators is very short, typically only a few centimeters, hence the name “short path evaporator” (For evidence see Andrzej section 9.1, page 368). Fernandez Cid describes use of a short path wiped film evaporator as a preferred embodiment (Fernandez Cid: paragraph [0047]). Therefore, it is clear that Fernandez Cid finds it preferable that the path between the evaporator and condenser be short. 
Furthermore, it is known that the shortness of said path in short path evaporators is advantageous, as it allows for substances to be distilled while only being exposed to elevated temperatures for a very short time, making short path distillation ideal for distillation of temperature sensitive substances (For evidence see Andrzej section 9.1, page 368). Therefore, it is clear that the length of the path is a result effective variable in short path evaporators. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
Were it not already the case, it would have been obvious to one of ordinary skill in the art to further modify Fernandez Cid in view of Andrzej by optimizing the length of the path between the evaporator wall and the condenser in the short path evaporator of Fernandez Cid, i.e. such that the length of said path were between 0.5 and 10 cm, in order to obtain a short path evaporator having a desirably short path, i.e. such that the substances being distilled are distilled while only being exposed to elevated temperatures for a very short time.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Cid in view of Tucker, as applied to claim 1 above, and further in view of evidence from Fuenzalida et al. (US 6,297,353), hereafter referred to as Fuenzalida .
With regard to claim 4: Modified Fernandez Cid does not explicitly teach that the one or more short path vacuum distillations are carried out using a column. However, it is known in the art to call short path wiped film evaporators “short path distillation columns” as evidenced by Fuenzalida (Figure 1, Column 7 Lines 38-68). As discussed in the 103 rejection of Claim 1 above, the sort path vacuum distillations of modified Fernandez Cid are carried out in wiped film short path evaporators. Therefore, it is understood that the sort path vacuum distillations of modified Fernandez Cid are carried out using a column. This column, being a short path distillation column, may be considered a separator column.
With regard to claim 5: Modified Fernandez Cid is silent to the separator column having a length, i.e. a height of at least 2.5 m. 
However, a person having ordinary skill in the art would recognize the height of the separator column, i.e. the wiped film short path evaporator, as being a dimension relating merely to the scale of the separator column, , i.e. the wiped film short path evaporator, and being otherwise unimportant to the functionality thereof. Mere changes in size or relative dimensions do not patentably distinguish a claimed invention from the prior art (MPEP 2144.04(IV)A). 
Absent persuasive evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Fernandez Cid by resizing the separator column, i.e. the short path wiped film evaporator, such that the height thereof were at least 2.5 m, in order to obtain a predictably functional separator column, i.e. short path wiped film evaporator, of a particular scale.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Cid in view of Tucker, as applied to claim 1 above, and further in view of Rutz (WO 2016/135346; English translation obtained from Espacenet).
With regard to claim 21: The method of Fernandez Cid teaches performing a step of chromatography in step c) before the short path vacuum distillation of step d) and after the short path vacuum distillation of step b) (Paragraphs [0035]-[0040]).
Fernandez Cid is silent to the chromatography step being liquid-liquid partition chromatography.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Fernandez Cid in view Rutz by carrying out the chromatography step c) as a liquid-liquid partition chromatography, i.e. centrifugal partition chromatography, in order to carry out a chromatography step that enables almost loss-free separation and that is simple and cost-effective.
With regard to claim 22: Modified Fernandez Cid does not explicitly teach a continuous exchange of the stationary phase to the mobile phase and vice versa during the liquid-liquid partition chromatography step.
However, Rutz teaches that the stationary and mobile phases can simply be exchange to recover product (paragraph [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Fernandez Cid in view of Rutz by continuously exchanging the stationary phase to the mobile phase and vice versa during the liquid-liquid partition chromatography step in order to recover product therefrom. 
With regard to claim 23: During the liquid-liquid partition chromatography step a solvent is held stationary by centrifugal force with a second immiscible liquid phase in the mobile phase (Rutz: Paragraph [0023] of Espacenet translation). 
With regard to claim 24: During the liquid-liquid partition chromatography step a solvent is held stationary by centrifugal force with a second immiscible liquid phase in the mobile phase (Rutz: Paragraph [0023] of Espacenet translation).
Modified Fernandez Cid does not explicitly teach a continuous exchange of the stationary phase to the mobile phase and vice versa during the liquid-liquid partition chromatography step.
However, Rutz teaches that the stationary and mobile phases can simply be exchange to recover product (paragraph [0027]).
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772